DETAILED ACTION
1.	This communication is in response to the amendment filed on 2/24/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-6, 8-21, 23-26, 28-41, and 43-52 (renumbered as 1-47) are allowed.




Reasons for allowance
2.	The prior art does not teach or fairly suggest  receiving, attribute information and environment information of a search object, wherein the environment information of the search object comprises a resource identity (ID) of a media resource to which the search object belongs; determining content of the search object based on the attribute information; determining context of the search object based on a display layout of the search object determined according to the environment information of the search object; and in response to the determining the content and the context, searching according to the content of the search object and the context of the search object to obtain a search result, wherein the search object is content in the media resource that is presented on the terminal, the attribute information of the search object comprises area information of the search object, and the area information of the search object comprises coordinate information of the search object in the media resource to which the search 

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 13, 2021